DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, in the reply filed on 03/09/22 is acknowledged.  The traversal is on the ground(s) that the examiner has not shown appropriate explanation of one of the following, listing the criteria for restriction as per MPEP 808.02.  This is not found persuasive because the instant application was filed as a national stage application and therefore is subject to the showing of a lack of unity as per the provisions of 35 USC 371.  Although groups I and II share a technical feature of a mixture of water/brine, a coagulant and a surfactant, this technical feature was shown in the restriction requirement to not be a special technical feature as it is not a technical feature that contributes over the prior art.  As such, the requirement is maintained as was set forth therein.
The Examiner notes, however, groups I and II do indeed have at least a separate classification; group I is a method that is conducted in a well, and, as such, is classified under E21B 37/06 while group II is a method that is conducted above ground/with oil storage/processing equipment (as exemplified by at least [0034] of the specification as filed) which is classified under B01D 11/0288.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/09/22.
Drawings
Replacement Figure 1 was received on 01/27/21.  These drawings are entered.  The objections made below are made with respect thereto.
Figure 1 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both seal and ball assembly in [0021] of the specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 2 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  132, 134 and 136.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Specification
Replacement [0026] was received on 01/27/21.  The paragraph has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 5 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “substantially free” in each of claims 2 and 5 is a relative phrase which renders the claim indefinite. The phrase “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “substantially free” renders the scope of the claim indefinite insofar as because it is unclear as to how much/little paraffin deposits may be present in the oil/gas well in order for such to be considered “substantially free” of such deposits.  For example, may a reduction in paraffin deposits as compared to the well prior to treatment be sufficient to provide for a well that is “substantially free” of such deposits?  Is a particular percentage/weight of deposits allowed to remain and still provide for a well that is “substantially free” of such?  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Blair (GB 2061315 A).
With respect to independent claim 1, Blair discloses a method of treating an oil well, the method comprising:
a) 	mixing a coagulant (p. 21, line 55, wherein POLYOX coagulant is disclosed), a surfactant (p. 21, line 54, wherein ammonium nonylphenoxyethoxy sulfate is disclosed) and at least one of water (p. 21, l. 56, wherein water is disclosed), production brine, or other salt water solution to produce a well treatment mixture;
b)	injecting the treatment mixture into the oil well (p. 22, lines 4-6, wherein such is mixed with water as a drive fluid and oil removal);
c)	operating the oil well to produce oil and to distribute the treatment mixture throughout an upper portion of the oil well (p. 22, lines 4-6, wherein oil removal is disclosed, thereby providing for distribution of the treatment mixture in an upper portion of the oil well, i.e., as the oil is removed therefrom); and 
d)	withdrawing fluid from the oil well containing a mixture of oil, the treatment mixture, production brine and dissolved and/or delaminated paraffins (p. 22, 4-6, wherein oil is removed from a well with the noted composition; p. 1, lines 3-13, wherein water is disclosed as produced with oil, see further explanation below).  
With regard to the inclusion of dissolved and/or delaminated paraffins in the withdrawn fluid, Blair fails to explicitly disclose such within the specific example cited above; the reference does, however, indeed suggest the treatment components cited above as an effective demulsifier for emulsions, wherein such further provide for improved water wetting and oil removal (p. 21, line 57- p. 22, line 5).  Within another example of the disclosure, Blair suggests wherein a 
With respect to dependent claim 2, Blair suggests wherein following withdrawing fluid from the oil well, the oil well is substantially free of paraffin deposits (p. 18, l. 36-40, see further explanation above).
With respect to dependent claim 3, Blair suggests preventing freezing of an aqueous portion of the treatment mixture by adding at least one of chloride salts or nitrate to lower the freezing temperature of the mixture (p. 4, lines 22-29).

With respect to independent claim 4, Blair discloses a method of treating a gas well (p. 1, l. 46-50; p. 13, l. 42-49 and 60-65, see further note below), the method comprising:
a) 	mixing a coagulant (p. 21, line 55, wherein POLYOX coagulant is disclosed), a surfactant (p. 21, line 54, wherein ammonium nonylphenoxyethoxy sulfate is disclosed) and at least one of water (p. 21, l. 56, wherein water is disclosed) or production brine to produce a well treatment mixture;
b)	injecting the treatment mixture into the gas well (p. 22, lines 4-6, wherein such is mixed with water as a drive fluid and oil removal);

d)	withdrawing natural gas and fluid from the gas well containing a mixture of natural gas (p. 13, l. 42-49, wherein casing head gas, i.e., natural gas, is disclosed) production brine, the treatment mixture and dissolved and/or delaminated paraffins (p. 22, 4-6, wherein oil is removed from a well with the noted composition; p. 1, lines 3-13, wherein water is disclosed as produced with oil, see further explanation below).  
With regard to the well as a gas well, Blair clearly suggests wherein previously used demulsifiers cannot generally be used in oil or gas wells (p. 1, l. 46-50) and further suggests the use of the disclosed demulsifier with petroleum oil and its accompanying brines and gases (p. 13, l. 5-6), as well as with systems that contain light, nonemulsifying hydrocarbons such as distillate and casing heard gasoline, i.e., natural gas (p. 13, l. 42-49).  As such, it is the position of the Office Blair suggests the use of the disclosed method in wells that contain gas, including natural gas, and, as such, the treatment mixture cited above would be applicable to the treatment of such formation that include natural gas and/or petroleum and accompanying gases of natural gas.  
With regard to the inclusion of dissolved and/or delaminated paraffins in the withdrawn fluid, Blair fails to explicitly disclose such within the specific example cited above; the reference does, however, indeed suggest the treatment components cited above as an effective demulsifier for emulsions, wherein such further provide for improved water wetting and oil removal (p. 21, line 57- p. 22, line 5).  Within another example of the disclosure, Blair suggests wherein a demulsifier composition is used in oil that is highly paraffinic and contains an effective wetting 
With respect to dependent claim 5, Blair suggests wherein following withdrawing natural gas and fluid from the gas well, the gas well is substantially free of paraffin deposits (p. 18, l. 36-40, see further explanation above).
With respect to dependent claim 6, Blair suggests preventing freezing of an aqueous portion of the treatment mixture by adding at least one of chloride salts or nitrate to lower the freezing temperature of the mixture (p. 4, lines 22-29).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,263,848 discloses methods to remove paraffinic blocks/flow-restricting material in a well by injection of a surfactant.
US 2017/0058185 discloses coagulants, such as polymers, used to reduce or prevent asphaltene deposits.
EP 3498814 A1 discloses a pipeline cleaning composition comprising a surfactant and a flocculent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/15/22